      Case 4:20-cr-00385 Document 114 Filed on 02/23/21 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              February 23, 2021
                                                                                         Nathan Ochsner, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
                                                  §
VS.                                               §     CRIMINAL ACTION NO. H-20-385
                                                  §
                                                  §
                                                  §
RIGOBERTO LARA, et al.                            §

                                                ORDER

       Defendant Gregory Chatman filed a motion for a continuance, (Docket Entry No. 113). The

government and co defendants are unopposed to the motion.. The court finds that the interests of

justice are served by granting this continuance and that those interests outweigh the interests of the

public and the defendants in a speedy trial. The motions for continuance are granted. The docket

control order is amended as follows:

       Motions are to be filed by:                      June 1, 2021
       Responses are to be filed by:                    June 14, 2021
       Pretrial conference is reset to:                 June 21, 2021 at 8:45 a.m.
       Jury trial and selection are reset to:           June 28, 2021at 9:00 a.m.


               SIGNED on February 23, 2021, at Houston, Texas.

                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge
